IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                        September 29, 2009

                                       No. 08-30582                    Charles R. Fulbruge III
                                                                               Clerk

REGINALD T JOHNSON

                                                   Petitioner - Appellant
v.

BURL CAIN, WARDEN, LOUISIANA STATE PENITENTIARY

                                                   Respondent - Appellee




                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:07-CV-1235


Before REAVLEY, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       Petitioner Reginald Johnson (“Johnson”) was convicted in 1999 of violating
Louisiana’s racketeering statute, La. Rev. Stat. § 15:1353(C). After exhausting
his direct appeals and state collateral review proceedings, Johnson filed the
instant petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. Among
other claims, he asserted that there was insufficient evidence to support his
conviction, resulting in a violation of his constitutional right to due process as
interpreted by the United States Supreme Court in Jackson v. Virginia, 443 U.S.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-30582

307 (1979).    Although the district court found that the Antiterrorism and
Effective Death Penalty Act of 1996 (AEDPA), 28 U.S.C. § 2254(d), did not
prohibit issuance of the writ, it nonetheless denied relief after conducting a de
novo review of the claim. The district court granted a certificate of appealability
(COA) as to Johnson’s sufficiency-of-the-evidence claim.       We conclude that
AEDPA bars issuance of the writ in this case and therefore affirm.
                              I. BACKGROUND
      In 1999, a jury convicted Reginald T. Johnson of racketeering in violation
of La. Rev. Stat. § 15:1353(C). He was sentenced as an habitual offender to life
imprisonment. Johnson filed an out-of-time appeal, and his conviction and
sentence were affirmed on direct appeal. The Louisiana Supreme Court denied
Johnson's request for a writ of certiorari. See State v. Johnson, 857 So. 2d 490,
491 (La. 2003).
      Johnson was a resident of Long Beach, California.             Johnson sold
marijuana to Marvin Wiley, a resident of Houma, Louisiana, many times
between May 1996 and February 1998. During that period of time, Wiley paid
several women to travel between Long Beach and Houma transporting
marijuana from Johnson to Wiley. In general, the women would travel by air
from Louisiana to Long Beach and then return to Louisiana by train with the
marijuana. On at least one occasion, the woman making the trip was bringing
over $24,000 in cash to California. More often though, Wiley had the different
women wire money for him to Johnson or Johnson’s associates.
      In Long Beach, when the women arrived at the airport, Johnson would
fetch them and bring them to a hotel room. Once in the hotel room, Johnson
would give the women a suitcase of marijuana. Johnson, for his part, had at
least two women receive wired money for him. Johnson also received wired
money and signed for it under the name Kevin Hill. The state appellate court
characterized this operation as “an enterprise . . ., in which [Johnson] sold

                                        2
                                   No. 08-30582

marijuana to Wiley and assisted in the transporting of the marijuana from
California to Houma, where Wiley sold it to others.”
      Represented    by     counsel,   Johnson   filed   a   state   application   for
postconviction relief (PCR) in which he argued for the first time that there was
insufficient evidence to support his racketeering conviction. Johnson’s argument
focused on his claim that the State had not proven the existence of an enterprise
for purposes of La. Rev. Stat. § 15:1353(C).       The trial court conducted an
evidentiary hearing on the matter.           The trial court presumed that the
racketeering instructions given to the jury were correct, noted that the jury had
found the element proven, and denied Johnson's PCR application. The state
supreme court denied Johnson's request for supervisory writs.
      Among other claims, Johnson alleged in his § 2254 petition that there was
insufficient evidence to support his conviction because the State had not proven
the enterprise element of § 15:1353(C). Additionally, Johnson argued that trial
counsel was ineffective in that he was unfamiliar with the law governing
Louisiana's racketeering statute and thus failed to raise the insufficiency
argument to the jury or in a postjudgment motion. The district court denied
Johnson’s § 2254 petition.     Johnson timely filed a notice of appeal, and the
district court granted Johnson’s request for a COA on his Jackson sufficiency-of-
the-evidence and related ineffective assistance claims.
                          II. STANDARD OF REVIEW
      “In a habeas corpus appeal, we review the district court’s findings of fact
for clear error and review its conclusions of law de novo, applying the same
standard of review to the state court’s decision as the district court.” Thompson
v. Cain, 161 F.3d 802, 805 (5th Cir. 1998); see also Beazley v. Johnson, 242 F.3d
248, 255 (5th Cir. 2001).




                                         3
                                        No. 08-30582

                                   III. DISCUSSION
       Johnson alleges that he was convicted of racketeering under La. Rev. Stat.
§ 15:1353(C)1 without sufficient evidence, thus resulting in a deprivation of his
federal constitutional right to due process as outlined in Jackson v. Virginia, 443
U.S. 307 (1979). 2 In Jackson, the Supreme Court held that the due process
clause guarantees a right to be free from criminal conviction “except upon
sufficient proof -- defined as evidence necessary to convince a trier of fact beyond
a reasonable doubt as to the existence of every element of the crime.” Jackson,
443 U.S. at 316. A habeas petitioner is entitled to relief under Jackson “if it is
found that upon the record evidence adduced at the trial no rational trier of fact
could have found proof of guilt beyond a reasonable doubt.” Id. at 324.
       Specifically, Johnson contends there was no evidence that he was
associated with an “enterprise.” Louisiana statutes define “enterprise” as “any
individual, sole proprietorship, partnership, corporation or other legal entity, or
any unchartered association, or group of individuals associated in fact and
includes unlawful as well as lawful enterprises and governmental as well as
other entities.” La. Rev. Stat. § 15:1352(B).
       Johnson argues that the “enterprise” element requires that the state prove
that the enterprise existed separate and apart from the racketeering activities



       1
         “It is unlawful for any person employed by, or associated with, any enterprise
knowingly to conduct or participate in, directly or indirectly, such enterprise through a pattern
of racketeering activity.” La. Rev. Stat. § 15:1353(C).
       2
         The district court granted a COA as to only one issue: “[I]nsufficiency of evidence
regarding the elements of racketeering and the related ineffective assistance of counsel in
failing to object to the lack of evidence.” Johnson raises arguments in his brief beyond the
scope of the COA, specifically: (1) whether Louisiana had proper extraterritorial jurisdiction
over him; and (2) whether trial and appellate counsel were ineffective for failing to raise the
issues of extraterritorial jurisdiction, severance, and the legality of an investigative stop
performed on a co-defendant. Johnson has not moved to expand the COA; thus, the issue
presented in the district court’s certification is the only issue we consider. See Lackey v.
Johnson, 116 F.3d 149 (5th Cir. 1997).

                                               4
                                       No. 08-30582

it engaged in. In support of this argument, Johnson cites to the Louisiana Third
Circuit’s decision in State v. Touchet, 759 So. 2d 194 (La. App. 3 Cir. 2000), which
followed a line of federal RICO cases to hold that an enterprise for purposes of
the Louisiana statute must “exist[] separate and apart from the pattern of
activity at issue.” See id. at 199. Notably, the facts of Touchet involved a drug
conspiracy, which was held not to be an “enterprise” because it existed only for
the purpose of engaging in the racketeering activity (i.e., distribution of
controlled substances). Following this interpretation of the statute, Johnson
further argues that no such evidence was presented during his trial.
       Louisiana’s Fifth Circuit, however, seemingly reached the opposition
conclusion in State v. Sarrio, 803 So. 2d 212 (La. App. 5 Cir. 2001), where the
court held that a drug conspiracy satisfied the statute’s “enterprise” requirement
even though there was no indication that the association existed for any other
purpose. See id. at 227. The Sarrio court distinguished Touchet on factual
grounds, concluding that the facts of Sarrio revealed a better organized drug
distribution operation. See id. Although purporting to apply a “separate and
apart” requirement, the Sarrio court as a practical matter found that the State
had proven a violation of the statute even though the enterprise existed for no
other purpose than drug dealing.3
       The district court determined de novo that there was sufficient evidence
under either interpretation -- the more lenient Sarrio interpretation on one
hand, and the more stringent Touchet interpretation on the other -- for a jury to
find Johnson guilty. It found that the instant case is factually similar to Sarrio
and that the evidence introduced at petitioner’s trial was sufficient under that



       3
        As the district court noted, this division among Louisiana’s courts of appeals mirrors
a similar split among the federal circuits applying RICO. See Odom v. Microsoft Corp., 486
F.3d 541, 550-51 (9th Cir. 2007) (detailing the disagreement among federal courts on the
issue).

                                              5
                                  No. 08-30582

case to convict him. In so holding, however, the district court also noted that
Touchet and Sarrio “are in significant tension in terms of their reasoning.”
      We find a de novo resolution of the claim to be unnecessary in this case
because AEDPA prohibits issuance of the writ. Under 28 U.S.C. § 2254(a), the
federal courts have jurisdiction to hear a petition for a writ of habeas corpus
made on behalf of a person in custody pursuant to the judgment of a state court.
That jurisdiction may be exercised only for the purpose of determining whether
that person is “in custody in violation of the Constitution or laws or treaties of
the United States.” 28 U.S.C. § 2254(a). The court's power to grant habeas relief
is limited by AEDPA, as codified at 28 U.S.C. § 2254(d).         Section 2254(d)
provides:
            An application for a writ of habeas corpus on behalf of a
      person in custody pursuant to the judgment of a State court shall
      not be granted with respect to any claim that was adjudicated on
      the merits in State court proceedings unless the adjudication of the
      claim–

           (1) resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal law, as
      determined by the Supreme Court of the United States; or

            (2) resulted in a decision that was based on an unreasonable
      determination of the facts in light of the evidence presented in the
      State court proceeding.

28 U.S.C. § 2254(d).      The phrase “clearly established Federal law[] as
determined by the Supreme Court of the United States” means “the holdings, as
opposed to the dicta, of [the Supreme Court's] decisions as of the time of the
relevant state-court decision.” Williams v. Taylor, 529 U.S. 362, 412 (2000).
      Here, the district court held that the state courts’ decisions were contrary
to or involved an unreasonable application of clearly established federal law
because they failed to adequately explain their reasoning. We have repeatedly
held that habeas relief is not authorized under AEDPA merely because the state

                                        6
                                  No. 08-30582

courts provided inadequate reasoning. See, e.g., Pondexter v. Dretke, 346 F.3d
142, 148-49 (5th Cir. 2003); Neal v. Puckett, 286 F.3d 230, 246 (5th Cir. 2002) (en
banc) (per curiam); DiLosa v. Cain, 279 F.3d 259, 262 (5th Cir. 2002); Santellan
v. Cockrell, 271 F.3d 190, 193 (5th Cir. 2001). Indeed, Santellan, like the instant
case, involved a sufficiency-of-the-evidence claim asserted pursuant to Jackson,
and the federal district court’s disregard of AEDPA due to the state courts’
inadequate reasoning. “To begin with, the [district] court appeared to interpret
AEDPA to authorize habeas relief solely because it found the state court’s
reasoning unsatisfactory. The plain language of AEDPA, as well as the rulings
of our sister circuits, renders this reasoning untenable.” Santellan, 271 F.3d at
194. Rather than assessing the quality of the state courts’ reasoning, the district
court should have considered only “the ultimate legal conclusion that the state
court reached and not . . . whether the state court considered and discussed
every angle of the evidence.” Neal, 286 F.3d at 246. “The only question for a
federal habeas court is whether the state court’s determination is objectively
unreasonable.” Id.
      Applying this standard, it is clear that Johnson is not entitled to habeas
relief. As the Supreme Court has explained, the Jackson “standard must be
applied with explicit reference to the substantive elements of the crime as
defined by state law.” Jackson, 443 U.S. at 324 n.16. And “[s]tate courts are the
ultimate expositors of state law.” Mullaney v. Wilbur, 421 U.S. 684, 691 (1975).
Thus, when applying Jackson, the federal habeas court must defer to the state
court’s explication of state law. See McKee v. Nix, 995 F.2d 833, 836-37 (8th Cir.
1993); Jones v. Thieret, 846 F.2d 457, 460 (7th Cir. 1988); see also Garner v.
Louisiana, 368 U.S. 157, 166 (1961) (“We of course are bound by a State’s
interpretation of its own statute and will not substitute our judgment for that
of the State’s when it becomes necessary to analyze the evidence for the purpose
of determining whether that evidence supports the findings of a state court.”).

                                        7
                                 No. 08-30582

      The Louisiana state courts could have interpreted the statute of conviction
as not requiring that the enterprise have a purpose separate and apart from the
racketeering activity. Their decision would only be an unreasonable application
of or contrary to Jackson if the evidence introduced at trial fell short based on
that interpretation. There can be no dispute that the evidence introduced at
Johnson’s trial met this more lenient interpretation of an “enterprise” -- and,
applying that definition, that there was sufficient evidence that a group of
individuals associated together to engage in racketeering activities to support
his conviction.
                             IV. CONCLUSION
      We conclude that Johnson is not entitled to relief because the state court’s
decision was not contrary to, nor did it involve an unreasonable application of,
clearly established federal law. See 28 U.S.C. § 2254(d)(1). Accordingly, we
AFFIRM the judgment of the district court.




                                        8